Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 8 June 1816
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy June 8th. 1816

Your two kind letters of May 25th and June 1st received this morning, with the one enclosed, Oh my Dear Parent, how gratifying to me; is this assurance of your approbation, You think I have decided in favour of Mr Clark; indeed I have never given him any positive answer, but have invariably, requested him, to forbear urging me upon the subject, untill I heard more explicitly from you; Never, believe me, my beloved Mother, will I marry, without the entire approbation of yourself, and my Grand Parents. it is true, that Mr Clark by his amiable manners, and strictly honourable conduct, has made an impression upon my mind; his morals are correct, and his character, as an officer, and a gentleman, stands unimpeached; “his are the lasting virtues of the heart,” and I know they will have more weight with you, than any other consideration; he is sensible, that I have small pecuniary expectations; his property is not large, but he has enough to live comfortably and proposes residing in Boston; this is not so agreeable to me, as a permanent establishment in the Country, but his home, must be mine and it is immaterial where if he does not carry me, out of the reach of my friends; his ship, being stationed in Boston, I shall be near my Grand Parents. Oh what comfort, would it give me, to converse with my dear Mother, and introduce her to one, whom I know she will love for his own good qualities independent of everything else. I did hope to see you this Summer, and have fondly imagined, my wishes would be realized, but you have destroyed them for this season at least.
To my Dear Sister I am indebted for a charming letter, which I shall answer immediately; to hear of her happiness, always delights my heart and most sincerely do I wish, it were in my power to visit her, but I have a great deal of work in hand, and expect to realize the truth, of what you, used to tell me when I was busily employed for other people, "My Child you will never find others so ready to assist you"
I expect Mr Clark here tomorrow, when I shall give him your letter. if it prove favourable to his wishes, I shall then require a thorough statement of his affairs, which I consider it my duty to acquaint you with immediately. Abby Shaw is staying with us, and desires to be affectionately remembered to you, and Sister; she is to be married in the fall.
May I my Dear Mother under every  situation deserve your blessing, and may you be as happy in the connexions of your children, as your fondest wishes can suggest.
I am with the tenderest affection ever your / Daughter 
Susan B Adams.